      Case 2:21-cv-13271-KM-JSA Document 5 Filed 08/02/21 Page 1 of 7 PageID: 48



1    Reginald Burgess
     12325 Imperial Hwy #145
2    Norwalk, CA 90650
     rburgers123@gmail.com
3

4

5

6
                               UNITED STATES DISTRICT COURT
7                                 DISTRICT OF NEW JERSEY
8
     STEPIEN ET AL                               Case No.: 2:21-cv-13271 KM JSA
9

10
     V.
     GABE ET AL                                        MOTION TO INTERVENE
11

12

13
                                                              Fed R. Civ P 24

14

15   Comes now, Reginald Burgess a natural born American citizen, 65 years of age, to
16   Intervene in this action pursuant to Federal Rules of Civil Procedure 24 by right
17   and interest to request the court issue an order of dismissal of the claim and causes
18   of action and prayers of plaintiffs and issue an order for a mandatory injunction in
19   the interest of public health and safety that masks shall be worn in accordance
20   CDC guidelines nation wide and that all person's able and fit in America and its
21   protectorates receive a vaccine in accordance well settled law of the standing order
22   and ruling of the US Supreme Court in Jacobson v Massachusetts, 197 US 11
23   (1905) and I make this motion because only this as a Federal Court with an action
24   of case or controversy before it now has the power to give the force of law to the
25   findings of the CDC and the executive branch in the name of public health and
26   safety due to Jacobson,. This is an unusual pleading because it electronically
27   points to rapidly evolving current information. CNN however is known for
28   keeping all news posts active and available for years. I will be as brief as possible.
     MOTION TO INTERVENE                   -1
      Case 2:21-cv-13271-KM-JSA Document 5 Filed 08/02/21 Page 2 of 7 PageID: 49



1
                                           Summary
2

3
     Jacobson came to be on the frontline of the smallpox epidemic and it's vaccine
4
     which in the end 100 years later with persistent vaccinations worldwide eradicated
5
     smallpox from the planet as far as we know. Today humans face a far more
6
     formidable disease in COVID in that it is silent and deadly like Typhoid, but it
7
     mutates and is quietly spread by all persons, vaccinated and unvaccinated alike as
8
     Typhoid Mary did. See https://en.m.wikipedia.org/wiki/Mary_Mallon On or about
9
     July 28 2021 the CDC declared and admitted as much due to the Delta and Lambda
10   variants being 1000 times more virulent spreading so fast and actually through and
11   infecting vaccinated persons. The recommendation is for all persons to mask up
12   again everywhere. See https://www.cnn.com/videos/tv/2021/07/28/lead-rosa-
13   flores-dnt-live-jake-tapper.cnn Still yet, the CDC is not clear to the public why.
14

15   In September of 2020 I sent a letter brief to the Chief Justice of the California
16   Supreme Court taking the position the California courts would need to be more
17   remote appearance friendly universally because the vaccine was not going to
18   “work for long”. On July 25 2021, I wrote in a response letter to the California
19   DHCS sent by email the same day:
20

21         ““First, even vaccinated persons can grow and continue to spread the
22         disease, but for 6 to 8 months they can be like walking “Typhoid
23         Mary’s” until the antibodies wear low enough for a true “break
24         through” infection to occur. The CDC is either lying or wrong, or
25         inept, or being lied to. Because COVID is a two step infection
26         process, no one in America – or the World for that matter has made
27         clear, the incorrect belief persists that vaccinations will kill and
28         eradicate the virus when they will not. Vaccinated people can still
     MOTION TO INTERVENE                   -2
      Case 2:21-cv-13271-KM-JSA Document 5 Filed 08/02/21 Page 3 of 7 PageID: 50



1
           hold grow and shed the virus. Quietly kept, several studies have
2
           shown this, that vaccinated people are protected from the stage two
3
           infection, but stage one evades the innate immune response the virus
4
           thus can land and live and grows in the cool mucous environment of
5
           the upper respiratory tract, so I personally have always worn an N95
6
           mask, even when Dr. Fauci said not to buy them so I personally do not
7
           want to visit anyone – a Doctors office especially. I have 20 and none
8
           are for sale. See for proof of this these two articles and others from
9
           respected scientific sources like them.
10         https://www.forbes.com/sites/williamhaseltine/2020/05/16/did-the-
11         oxford-covid-vaccine-work-in-monkeys-not-really/?sh=1f94c9303c71
12         and https://www.newswise.com/coronavirus/why-sars-cov-2-
13         replicates-better-in-the-upper-respiratory-tract The Fourth of July
14         launched this new COVID wave – I knew it would. I waited until
15         near July 4th to begin my vaccination because by Christmas when
16         everyone else’s vaccination will have worn off I will still be
17         protected; it may be an ugly Autumn””
18

19   This above is why. On July 17, 2021 I sent an email to 9 well known CNN
20   anchors telling them the vaccine cannot do what they keep claiming it does and
21   that they are also misleading the public in part as thus:
22

23         ““I get my second shot on July 21st and I waited six months because,
24         as Pfizer has tried to warn, the efficacy wears off in 6 to 8 months
25         ( See.https://www.bloomberg.com/news/articles/2021-07-05/israel-
26         sees-decline-in-pfizer-vaccine-efficacy-rate-ynet-
27         says and https://www.cnn.com/2021/07/06/health/israel-pfizer-
28         efficacy-delta-variant-intl/index.html) and it appears come the
     MOTION TO INTERVENE                   -3
      Case 2:21-cv-13271-KM-JSA Document 5 Filed 08/02/21 Page 4 of 7 PageID: 51



1
           Christmas season, no one will shut down again, schools will be open
2
           spreading it, and, people will not listen this time for sure, and this time
3
           it will be the time all the current vaccinations will be wearing off and
4
           people will be emboldened that they are protected forever because
5
           even CNN people have been saying that without disclaimer.
6

7
            The bottom line is vaccines only trigger the immune system and if
8
           and only if the vitamins, minerals and nutrients are present in the body
9
           to make AND maintain the antibodies, otherwise then over time the
10         body will discard them needing those nutrients for other things in the
11         body.
12

13         It is like Dr Gupta pointed out transmissions with Delta occur just
14         walking past another or touching a garbage can and that can also
15         mean touching money or packaging on store shelves. In short the air
16         is not safe to breath near others, or touch things of others having done
17         so.
18

19         Gupta did not say anything but he knows that the Delta variant breaks
20         through the vaccines. Berman jumped in to say that the vaccine was
21         protection, but clearly Dr. Gupta reluctantly agreed.””
22

23   On July 28, 2021 the CDC and Dr Fauci admitted the breakthrough infections are
24   occurring at such a rate the vaccine is no longer protecting as everyone hoped it
25   would and a re-mask up recommendation was then announced for all nationwide.
26

27   This action was filed by misguided and dim witted litigants and counsel actually
28   advocating putting children at risk of a swift ugly painful death. The Delta and
     MOTION TO INTERVENE                   -4
      Case 2:21-cv-13271-KM-JSA Document 5 Filed 08/02/21 Page 5 of 7 PageID: 52



1
     Lambda variant moves so fast before one knows they have it they are dead or close
2
     to unsalvageable death, and these variants kill children and babies too.
3
     See https://www.cnn.com/videos/health/2021/07/25/arkansas-doctor-coronavirus-
4
     unvaccinated-patients-plea-sot-nr-vpx.cnn Dr Fauci also then went on CNN to
5
     sound the alarm. See https://www.cnn.com/videos/health/2021/07/28/fauci-covid-
6
     19-mask-vaccination-cpt-sot-vpx.cnn (note that all CNN urls have the post date )
7

8
                                          Argument
9

10   The litigants and counsel who filed this action in their dim wits confuse civil
11   liberties with endangering others with biological agents and pathogens which
12   Jacobson makes clear one does not have the civil or constitutional right to do. .
13   See https://www.cnn.com/videos/health/2021/07/27/covid-19-masks-schools-
14   guidance-victor-blackwell-nr-vpx.cnn Only had Mr. Trump said "Copper", and not
15   "Bleach"... See https://www.ncbi.nlm.nih.gov/pmc/articles/PMC7199671/ and http
16   s://www.ncbi.nlm.nih.gov/pmc/articles/PMC7518164/ The pandemic has brought
17   out the royal stupidity of humans, unfortunately most are Republican. See
18   https://www.cnn.com/videos/politics/2021/07/30/lauren-boebert-covid-colorado-
19   ac360-tuchman-pkg-vpx.cnn/video/playlists/this-week-in-politics/ when elected
20   officials do that, police power is needed from a court. Yet people continue to deny,
21   COVID as they die. See https://www.cnn.com/videos/health/2021/07/29/louisiana-
22   hospital-coronavirus-hotspot-delta-marquez-pkg-lead-vpx.cnn
23

24   The binding precedent of Jacobson on this court and the real world parallel of
25   COVID transmission to the history of Typhoid Mary as asymptomatic transmission
26   does not allow the court to grant relief as prayed. Indeed the opposite is true, that
27   only N95 masks and vaccinations for all Americans will protect against this Delta
28   and Lambda Variant. A vaccination is not an “option” for people to think about.
     MOTION TO INTERVENE                   -5
       Case 2:21-cv-13271-KM-JSA Document 5 Filed 08/02/21 Page 6 of 7 PageID: 53



1
     Instead science, common sense and the orders of the State and Federal health
2
     officials to mask up and get vaccinated command the opposite of the court. There
3
     is no precedent in the law for COVID but Jacobson and the story of Typhoid Mary,
4
     but that along with watching an hour of CNN reports – and those that cascade
5
     behind any of the first ones viewed, on the internet on COVID in America and
6
     World wide would tell any intelligent person it is not about civil liberties when the
7
     scientific reality is what the filing litigants seek will put others at risk and kill
8
     people. Carl Bernstein believes that is societal and borderline genocide and war
9
     criminal like behavior. See https://www.cnn.com/videos/media/2021/07/25/carl-
10   bernstein-trump-own-american-war-criminal-stelter-rs-vpx.cnn
11

12                                                      Conclusion
13

14   President Biden, Congress, nor the CDC have the police power this court does due
15   Jacobson. This court should take the extraordinary step to order mandatory
16   injunctive relief to order masking nationwide at the command of the CDC as well
17   as vaccines be taken by those capable as only this as a Federal Court with an action
18   of case or controversy before it by citizens now has the power to give the force of
19   law to the findings of the CDC and the executive branch in the name of public
20   health and safety due to Jacobson,. For those who won't comply - and there always
21   are those in every epidemic or pandemic; there is the precedent of legal quarantine
22   incarceration or of course they can renounce their citizenship and leave the country
23   for what other will take them in,. The plaintiff litigants do not have a constitutional
24   right to jeopardize all of public health in America according to Jacobson.
25
     I declare under penalty of perjury under the laws of the
26   State of California the forgoing is true and correct, signed
     this 29th day of July, 2021 at Norwalk, California
27                                                                  ___________________________
28                                                                  Reginald Burgess
     MOTION TO INTERVENE                                 -6
      Case 2:21-cv-13271-KM-JSA Document 5 Filed 08/02/21 Page 7 of 7 PageID: 54



1    Reginald Burgess
     12325 Imperial Hwy #145
2    Norwalk, CA 90650
     rburgers123@gmail.com
3

4

5

6

7

8                              UNITED STATES DISTRICT COURT
                                  DISTRICT OF NEW JERSEY
9

10   STEPIEN ET AL                                    Case No.: 2:21-cv-13271 KM JSA
11   V.
12
     GABE ET AL                                          PROOF OF SERVICE BY EMAIL
13

14

15          I have this date served the below parties electronically to the listed email
            addressed as verified by Readnotify.com
16

17
     Bruce I. Afran 10 Braeburn Dr. Princeton, New Jersey 08540 609-454-7435
18
     (cellular) to bruceafran@aol.com
19
     and
20
     Stephen M. Aspero, Esq. MONTCLAIR LAW ASSOCIATES, 2020 Walnut
21
     Street – Unit 27K Philadelphia, Pennsylvania 19103 Tel: 215-454-6106 Email: to
22
     aspero47@gmail.com
23

24
     ( No known appearance by defendants yet)
25

26   I declare under penalty of perjury under the laws of the
     State of California the forgoing is true and correct,      _____________________________
27
     signed this 29th day of July 2021 at Norwalk, California   Reginald Burgess
28
     PROOF OF SERVICE BY EMAIL                          -1
